07/29/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 15, 2020

            STATE OF TENNESSEE v. CARROLL DEAN YOCUM

                 Appeal from the Circuit Court for Lawrence County
                       No. 34430 Stella L. Hargrove, Judge
                     ___________________________________

                           No. M2019-01174-CCA-R3-CD
                       ___________________________________


Carroll Dean Yocum (“Defendant”) appeals the trial court’s full revocation of his
probationary sentence and the imposition of his sentence in confinement. Defendant
claims the trial court abused its discretion and argues his probation should be reinstated.
Following a thorough review, we conclude that the trial court did not abuse its discretion.
The judgment of the trial court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL and TIMOTHY L. EASTER, JJ., joined.

Brandon E. White, Columbia, Tennessee (on appeal); Travis Jones, District Public
Defender; Craig Moore, Assistant District Public Defender, Pulaski, Tennessee (at
hearing) for the appellant, Carroll Dean Yocum.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Brent A. Cooper, District Attorney General; and Gary
Howell, Assistant District Attorney General, for the appellee, State of Tennessee.


                                     OPINION
                         Factual and Procedural Background

       On April 12, 2017, the Lawrence County Grand Jury indicted Defendant on two
counts for the sale of 0.5 grams or more of a Schedule II controlled substance. Defendant
pled guilty to one count and was sentenced to eight years in the Tennessee Department of
Correction (“TDOC”), which was suspended to supervised probation following the
service of one-year split confinement. The State nolled the second count.
        A violation of probation warrant was filed on December 8, 2017, which alleged
Defendant violated his probation when he failed to report to the probation office within
seventy-two hours of his release from prison. On February 22, 2018, the trial court
partially revoked Defendant’s probation, ordered Defendant to serve ninety days for the
violation, and returned him to supervised probation. A second violation of probation
warrant was filed on April 13, 2018, which alleged Defendant violated his probation by
failing a drug screen, possessing pornographic materials in violation of his sex offender
status, and accessing the internet without permission. As a result, on June 21, 2018, the
trial court partially revoked Defendant’s probation for one year and one day and again
returned Defendant to probation with the additional condition that Defendant enroll in a
long-term rehabilitation program following his release.

       In the present case, the trial court issued a violation warrant that alleged Defendant
had violated his probation by testing positive for methamphetamine.

       Officer Jeremy Wallace, Defendant’s supervising probation officer, testified that
he administered a random drug screening to Defendant and that the test came back
positive for methamphetamine. Officer Wallace then sent the sample to Alere Labs,
which confirmed the positive drug test results.

       On cross-examination, Officer Wallace testified that Defendant spoke with him
about wanting to go to drug rehabilitation treatment. Officer Wallace stated that
Defendant was recommended to a social worker within his organization to discuss
possible rehabilitation programs. Officer Wallace did not know whether the social
worker, or anyone else, actually recommended any rehabilitation programs to Defendant.

       Defendant testified that he had been a drug addict for “all of [his] life.” Defendant
claimed that he contacted a rehabilitation program that was recommended to him but that
it only lasted forty-five days. Defendant said that he informed the social worker of this
discovery, but the social worker did not provide any additional recommendations for a
long-term rehabilitation program. Defendant agreed he would be willing to participate in
a program if one was available.

       On cross-examination, Defendant conceded that he did not look for any other
programs. Defendant also claimed it was his “understanding” that either the probation
officer or the State would be responsible for placing Defendant in an appropriate
rehabilitation program.

       At the close of the hearing, the trial court found Defendant violated his probation
by failing a drug test. Accordingly, the trial court fully revoked Defendant’s probation
and ordered him to serve his eight-year sentence in confinement.
                                            -2-
                                         Analysis

       Defendant contends that the trial court abused its discretion when it fully revoked
Defendant’s probation and ordered him to serve his eight-year sentence in confinement.
Defendant argues that the trial court should have partially revoked Defendant’s probation,
ordered Defendant to complete an in-patient substance abuse rehabilitation program, and
then reinstated Defendant’s probation. Conversely, the State argues that the trial court
exercised proper discretion in fully revoking Defendant’s probation. We agree with the
State.

       Upon a finding by a preponderance of the evidence that a defendant has violated a
condition of his or her probation, a trial court may revoke probation and “commence the
execution of the judgment as originally entered[.]” Tenn. Code Ann. § 40-35-
311(e)(1)(A) (2019); State v. Kendrick, 178 S.W.3d 734, 738 (Tenn. Crim. App. 2005)
(citing State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991)). We will not
disturb the trial court’s ruling on appeal absent an abuse of discretion. State v. Shaffer,
45 S.W.3d 553, 554 (Tenn. 2001) (citing State v. Harkins, 811 S.W.2d 79, 82 (Tenn.
1991)). To establish an abuse of discretion, a defendant must show that there is “no
substantial evidence” in the record to support the trial court’s determination that a
violation of probation has occurred. Id.

        In the present case, the trial court partially revoked Defendant’s probation twice in
less than one year for Defendant’s failure to abide by his probation restrictions before
fully revoking Defendant’s probation. One previous partial revocation occurred because
Defendant tested positive for illegal drugs. Defendant subsequently tested positive for
methamphetamine when his probation officer administered a random drug screening test.

       The record supports the trial court’s decision to fully revoke Defendant’s
probation. Defendant’s failure to pass a drug test constituted substantial evidence in
support of the trial court’s finding of a probation violation, and we will not disturb this
finding on appeal. Shaffer, 45 S.W.3d at 554. Moreover, upon consideration of the
instant violations coupled with Defendant’s previous violations, the trial court acted
within its discretion when it ordered Defendant to serve his sentence in confinement. See
Tenn. Code Ann. § 40-35-311(e)(1)(A) (2019).

                                        Conclusion

       For the aforementioned reasons, we affirm the judgment of the trial court.

                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE
                                            -3-